Citation Nr: 0612854	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  03-03 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased disability rating for lumbar 
degenerative joint and disc disease, currently evaluated as 
20 percent disabling.

2.  Entitlement to an increased disability rating for 
cervical degenerative joint and disc disease, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased (compensable) rating for 
carpal tunnel syndrome of the left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran performed verified active duty service from 
November 1965 to April 1966, and from November 1982 to 
October 1995.  He also served in the Army National Guard at 
various points.  According to DD Form 214s on file, he had 
approximately 6 years and 5 months of additional active 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The veteran testified before the 
undersigned at a hearing held in July 2003.  The Board 
remanded this case in April 2004.

The issues of entitlement to service connection for tinnitus 
and for bilateral elbow disorders were developed for 
appellate review, but service connection for those disorders 
was granted in a March 2005 rating decision.  Consequently, 
they are no longer before the Board.  See generally, Grantham 
v. Brown, 114 F.3d 1156 (1997).

The veteran has suggested to treating and examining 
physicians that some service-connected disorders preclude his 
employment.  The RO in April 2005 provided him with a VA Form 
21-8940, advised him of the criteria for establishing a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU), and invited him to 
apply for that benefit.  He has not since indicated that he 
wishes to pursue entitlement to a TDIU.


FINDINGS OF FACT

1.  For the period prior to September 26, 2003, the veteran's 
lumbar degenerative joint and disc disease was not manifested 
by a severe limitation of lumbar spine motion; by a severe 
lumbosacral strain, with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion; or by an intervertebral 
disc syndrome or significant neurologic impairment.

2.  For the period from September 26, 2003, the veteran's 
lumbar degenerative joint and disc disease is not manifested 
by forward flexion of the thoracolumbar spine limited to 30 
degrees or less; by favorable ankylosis of the entire 
thoracolumbar spine; or by an intervertebral disc syndrome 
or significant neurologic impairment.

3.  For the period prior to September 26, 2003, the veteran's 
cervical degenerative joint and disc disease was not 
manifested by more than a slight limitation of cervical spine 
motion; or by intervertebral disc syndrome or significant 
neurologic impairment.

4.  For the period from September 26, 2003, the veteran's 
cervical degenerative joint and disc disease is manifested by 
forward flexion of the cervical spine limited to 30 degrees, 
but not to at least 15 degrees, by favorable ankylosis of the 
entire cervical spine, or by an intervertebral disc syndrome 
or significant neurologic impairment.

5.  The veteran's left carpal tunnel syndrome is not 
manifested by mild incomplete paralysis of the median nerve.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
lumbar degenerative joint and disc disease have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005);  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2003); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.25, 4.40, 
4.45, 4.71a, Diagnostic Codes 5237, 5243 (2005). 

2.  For the period prior to September 26, 2003, the criteria 
for a rating in excess of 10 percent for cervical 
degenerative joint and disc disease were not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2003). 

3.  For the period from September 26, 2003, the criteria for 
a 20 percent rating for cervical degenerative joint and disc 
disease have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.14, 4.25, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 
(2005). 

4.  The criteria for a compensable rating for carpal tunnel 
syndrome of the left wrist have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 
4.3, 4.7, 4.10, 4.14, 4.25, 4.31, 4.124a, Diagnostic Code 
8515 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.   Second, under 38 U.S.C.A. § 5103(a), VA has 
a duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in September 2004 
fulfills the provisions of 38 U.S.C.A. § 5103(a) save 
for a failure to provide notice of the type of evidence 
necessary to establish effective dates for the 
disabilities on appeal.  The claims were readjudicated 
in an April 2005 supplemental statement of the case.  
The failure to provide notice of the type of evidence 
necessary to establish effective date for the 
disabilities on appeal is harmless because the 
preponderance of the evidence is, in general, against 
the appellant's claims for increased ratings, and any 
questions as to the appropriate effective dates to be 
assigned are moot.  

As to the question whether it is prejudicial to assign 
an effective date of September 26, 2003, for the award 
of a 20 percent evaluation for cervical degenerative 
joint and disc disease under the new criteria, the Board 
notes that the effective date assigned is based upon the 
effective date of the new regulation which sets forth 
the new rating criteria.  As a matter of law, an 
effective date prior to September 26, 2003, may not be 
assigned under the new regulations.  Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).  Hence, there is no 
possibility of prejudice. 

With regard to the duty to assist the veteran, the record 
shows that he attended VA examinations in March 2002 and 
October 2004, but has challenged the adequacy of those 
examinations on the basis that Magnetic Resonance Imaging 
(MRI) studies were not performed, and that the October 2004 
examiners did nothing more than tap on his knee with a hammer 
and watch him walk around the room.  He reports that the 
October 2004 examiners specifically told him that further MRI 
and X-ray studies were not required to evaluate his 
conditions.  On reviewing the October 2004 reports the 
findings recorded show the examiners evaluated him 
considerably more thoroughly than he admits.  They provided 
the findings necessary to fairly adjudicate the instant 
claims.  Moreover, as a layperson, the veteran is not 
competent to determine whether current MRI or X-ray studies 
are necessary to evaluate his disorders.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The examiners determined 
that such studies were not necessary to supplement the 
clinical findings, and the record does not otherwise suggest 
that such studies would be helpful in the adjudication of 
this appeal.  The Board consequently finds no basis to remand 
the case for additional diagnostic studies.
 
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the Agency of Original Jurisdiction on a 
claim for VA benefits, even if the claim and initial 
unfavorable adjudication occurred prior to the effective date 
of the VCAA.

The veteran did not receive adequate VCAA notice prior to the 
April 2002 rating decision as to the information and evidence 
necessary to substantiate the claims.  The April 2002 rating 
decision and December 2002 statement of the case did, 
however, explain the criteria for establishing higher 
evaluations, why the nature and extent of the disorders did 
not approximate those criteria.  An April 2005 supplemental 
statement of the case advised him of both the former and 
current criteria for evaluating spine disorders.  As noted 
previously, he received VA correspondence in September 2004 
providing him with full 38 U.S.C.A. § 5103(a) notice.  In 
March 2005, the RO formally determined that the failure to 
provide full VCAA notice prior to the April 2002 rating 
decision was not prejudicial error.
 
At this stage of the appeal, the Board finds that no further 
notice is needed to comply with the VCAA, and that the 
failure to provide the veteran with full VCAA notice prior to 
the April 2002 adjudication did not affect the essential 
fairness of the adjudication.  The prior adjudication was not 
prejudicial to the appellant.  ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).  The veteran has neither 
alleged nor shown prejudice from any error in the timing or 
content of the VCAA notices.  Given the specificity of the 
VCAA notices, as well as the time afforded the appellant 
following the notice to respond, the Board finds that any 
error in the timing of the notices is harmless.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  Id.  In 
this case, however, because there is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.41 (2005), 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the low back, cervical spine, and left wrist disorders, 
and the Board has found nothing in the historical record 
which would lead to the conclusion that the current evidence 
of record is not adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.

In every instance where the schedule does not provide a zero 
percent rating under a diagnostic code, a zero percent rating 
will be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31. 

Factual background

Service connection for left carpal tunnel syndrome, 
degenerative joint and disc disease of the cervical spine, 
and degenerative joint and disc disease of the lumbar spine 
was granted in July 1996.  The disorders were evaluated 
respectively as noncompensable, 10 percent, and 10 percent 
disabling.  In April 2002, the evaluation assigned the lumbar 
spine disorder was increased to 20 percent.

VA treatment records for December 1995 to March 2002 include 
the report of a December 1995 MRI study of the cervical spine 
showing osteophytosis, posterior intervertebral disc 
protrusion at C5-C6 with mild impression on the ventral 
aspect of the thecal sac, and mild narrowing of the left C3-
C4 neural foramina.  More recent records show that the 
veteran demonstrated tenderness in the lumbar and cervical 
spines, but had full range of cervical spine motion.  He 
reported working odd jobs and asserted that his back disorder 
prevented him from keeping jobs.  Neurological examination 
was negative.  In August 2001, he reported three episodes of 
low back pain since June 2000 which had incapacitated him for 
three days.

When examined by VA in March 2002, he reported constant back 
pain but without associated lower extremity numbness, and 
constant neck pain.  Physical examination showed a normal 
gait and the ability to hop on either foot, heel and toe 
walk, and squat.  For the lower back, he was able to forward 
flex to 60 degrees; backward extend to 10 degrees; and 
laterally flex to 25 degrees, bilaterally.  For the cervical 
spine he could forward flex to 40 degrees; extend to 25 
degrees; laterally rotate to the left to 60 degrees, and to 
the right to 70 degrees; and laterally flex to the left to 50 
degrees, and to the right to 70 degrees.  There were spasms 
in the lower back, but not in the neck.  Deep tendon reflexes 
were normal, and no sensorimotor deficit was present.  
Tinel's sign was negative, and grip strength was adequate.  

The examiner diagnosed degenerative joint disease of the 
cervical and lumbar spines; and rule out history of carpal 
tunnel syndrome.  Electromyographic (EMG) testing of the left 
upper extremity revealed normal findings, with no denervation 
or myopathy.  X-ray studies of the lower spine showed minimal 
lower lumbar levoscoliotic curvature, and slight anterior 
marginal spurring.  X-ray studies of the cervical spine 
showed moderate narrowing of the C5-C7 disc spaces with 
marginal spurring consistent with degenerative arthrosis.

At his July 2003 hearing, the veteran testified as to low 
back problems with prolonged sitting or standing, and with 
lifting objects.  He described lower back pain radiating into 
his left lower extremity, and argued that his disorder 
restricted employment opportunities.  He denied any 
incapacitating episodes of low back pain over the prior two 
or three years.  The veteran testified as to neck pain 
radiating into his left upper extremity, and problems moving 
his head.  He indicated that he experienced tingling and 
numbness at times in his left upper extremity, and had 
problems typing and holding tools; he suggested that his 
carpal tunnel syndrome interfered with employment.

The veteran attended a VA orthopedic examination in October 
2004.  The examiner reviewed the claims files and the prior 
diagnostic studies.  The veteran attended the examination 
with a cane.  He reported daily neck pain as well as pain 
when lifting objects, but denied any radiating pain or 
paresthesias.  He denied any current treatment or flare ups 
of his cervical disorder.  With respect to the lower back, he 
reported experiencing pain with movement, and indicated that 
the pain radiated to the left lower extremity without 
numbness or tingling symptoms.  He denied any current 
treatment or flare ups of his lower spine disorder, but 
reported restrictions on his ability to walk, sit or stand.  
He reported that he was unemployed.

Physical examination showed a normal gait.  No lumbar spasm, 
tenderness, or pain to percussion was evident.  He 
demonstrated normal upper and lower extremity deep tendon 
reflexes, strength, and sensation.  Range of thoracolumbar 
spine motion testing revealed forward flexion to 55 degrees; 
extension to 20 degrees; right lateral flexion to 15 degrees; 
left lateral flexion to 25 degrees; right rotation to 45 
degrees; and left rotation to 40 degrees.  Examination of the 
cervical spine revealed no tenderness or muscle spasm.  Range 
of cervical spine motion testing disclosed flexion to 30 
degrees; extension to 40 degrees; right lateral rotation to 
45 degrees; left lateral rotation to 50 degrees; right 
lateral flexion to 25 degrees; and left lateral flexion to 30 
degrees.  For the lumbar and cervical spines, the veteran 
reported pain only at the terminal degrees of motion, and 
repetitive motion testing did not result in any further 
reduced motion.  The examiner concluded that the veteran 
exhibited no weakness, fatigability or incoordination 
associated with the cervical or lumbar spine disorders, and 
that he had moderate functional impairment as to each 
disorder.  The examiner did not order X-ray studies.

The veteran attended a VA neurological examination in October 
2004.  The examiner explained that the veteran did not have a 
clear history of radicular pain in the lower or upper 
extremities, but did have a history of intermittent pain 
shooting into the hips.  The veteran denied any history of 
incontinence, numbness, tingling, or weakness in the 
extremities.  The veteran was described as right handed.  
Physical examination showed that he walked with an antalgic 
gait, but could stand on his heels and toes and squat without 
difficulty.  He exhibited full strength and normal deep 
tendon reflexes and sensation, without evidence of spasm or 
atrophy in the upper or lower extremities.  The examiner 
concluded that the veteran had a progressive chronic 
degenerative disease of the neck and back, but without 
evidence of current or past radicular disease.

The report of a March 2005 VA examination of his left elbow 
documents his contention that the left elbow problems prevent 
him from working.  The examiner noted the presence of 
referred pain from the elbow to the wrist.



Analysis

I.  Low back and cervical spines

The veteran's lumbar degenerative joint and disc disease is 
currently evaluated as 20 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003-5292, and his cervical 
degenerative joint and disc disease is evaluated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 
5003-5290.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  

Prior to September 26, 2003, Diagnostic Code 5292 provided a 
higher 40 percent rating for a severe limitation of lumbar 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

Alternatively, a higher 40 percent rating was appropriate for 
a severe lumbosacral strain, with listing of the whole spine 
to opposite side, positive Goldthwaite's sign, a marked 
limitation of forward bending in standing position, a loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).

A higher 20 percent rating was assignable for a moderate 
limitation of cervical motion, and a 30 percent rating was 
warranted for a severe limitation of cervical spine motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).

Prior to September 23, 2002, Diagnostic Code 5293, pertaining 
to intervertebral disc syndrome (IVDS), provided for a higher 
20 percent rating was warranted for moderate intervertebral 
disc syndrome with recurring attacks, and a 40 percent rating 
was warranted for severe IVDS, with recurring attacks and 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.

Effective September 23, 2002, VA revised the criteria for 
evaluating intervertebral disc syndrome under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  The amended criteria direct 
that IVDS be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
the chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The new criteria provide 
for a 20 percent disability rating where there are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent disability rating is for consideration where 
there are incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 
12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Effective September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were re-designated as 
Diagnostic Codes 5235 to 5243.  The criteria for rating 
diseases and injuries of the spine were also amended.  
Effective September 26, 2003, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching 
in the area of the spine affected by residuals of injury or 
disease, a 10 percent evaluation is warranted for forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees, or combined range of motion of 
the cervical spine greater than 170 degrees but not greater 
than 335 degrees.  A 20 percent evaluation is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent evaluation is warranted for forward flexion of the 
cervical spine limited to 15 degrees or less; or favorable 
ankylosis of the entire cervical spine.  A 40 percent 
evaluation is warranted when forward flexion of the 
thoracolumbar spine is 30 degrees or less; or when favorable 
ankylosis of the entire thoracolumbar spine is evident.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2005).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  
Normal forward flexion of the cervical spine is 0 to 45 
degrees, extension is 0 to 45 degrees, left and right 
lateral flexion are 0 to 45 degrees, and left and right 
lateral rotation are 0 to 80 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2) (2005).

Intervertebral disc syndrome is to be rated either under the 
general rating formula for diseases and injuries of the 
spine or under the formula for rating IVDS based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243, 
note (2) (2005).

An "incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a. 

In light of Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), the Board will apply the old criteria for rating spine 
disorders to the pre-September 26, 2003, time period and the 
new rating criteria for evaluating spinal disorders to the 
term beginning on September 26, 2003.  

A.  Lumbar degenerative joint and disc disease

Former rating criteria

The evidence for the period prior to September 26, 2003 
showed that the veteran demonstrated a substantial level of 
lumbar motion when examined, with forward flexion to 60 
degrees, extension to 10 degrees, and bilateral lateral 
flexion to 25 degrees.  No objective evidence of pain was 
documented on examination.  While he showed evidence of lower 
back spasm, neurological examination was consistently normal, 
with unimpaired deep tendon reflexes, and he demonstrated a 
normal gait when examined.  X-ray studies of the lower spine 
showed minimal levoscoliotic curvature and slight anterior 
marginal spurring.

In the Board's opinion, and given the substantial remaining 
low back motion exhibited by the veteran, the appellant's 
lower back disorder was more accurately described as 
productive of a moderate limitation of lumbar motion than 
severe.  This is particularly true given the absence of any 
objectively documented pain, weakness, fatigability, or 
incoordination, and as the underlying pathology was shown on 
X-ray studies to be minimal to slight in nature.  An 
evaluation in excess of 20 percent under Diagnostic Code 5292 
is therefore not warranted. 

In addition, as the evidence does not show findings such as 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, a marked limitation of forward bending in 
standing position, a loss of lateral motion, or abnormal 
mobility on forced motion, an evaluation in excess of 20 
percent under Diagnostic Code 5295 is not warranted.

The Board lastly notes that despite March 2002 complaints of 
radiating pain and back spasm, a neurological examination of 
the veteran was consistently normal, and he was not diagnosed 
at any point with IVDS.  While he reported experiencing 
incapacitating episodes of back pain from June 2000 to August 
2001, he did not suggest, nor does the record show, that he 
was prescribed bed rest for the incidents, and in any event 
reports that he was incapacitated a total of 9 days during 
that period.  Given the absence of any IVDS or other 
significant neurological impairment, the Board finds that an 
evaluation in excess of 20 percent under Diagnostic Code 5293 
(and 5243, effective September 23, 2002) is not warranted.

In short, there is no basis in the record for assignment of 
an evaluation in excess of 20 percent for a lumbar 
degenerative joint and disc disease under any applicable 
provision in the former schedular criteria for the period 
prior to September 26, 2003.  The preponderance of the 
evidence consequently is against assignment of an evaluation 
in excess of 20 percent for that period.  38 C.F.R. § 4.3.

Current rating criteria

To warrant a rating in excess of 20 percent under the 
current criteria for rating diseases and injuries of the 
spine, the evidence must show that the veteran's low back 
disability is productive of a limitation of forward flexion 
of the thoracolumbar spine to 30 degrees or less; or 
productive of ankylosis in the thoracolumbar spine.  At his 
October 2004 examinations the veteran was able to forward 
flex his spine to 55 degrees before the onset of pain.  He 
also demonstrated substantial remaining movement in other 
excursions of motion.  His thoracolumbar spine clearly is 
not ankylosed.  He demonstrated full strength, a normal 
gait, and no increased impairment with repetitive motion, 
and the functional impairment associated with the complaints 
of low back pain was described as no more than moderate, 
with no evidence of fatigability or incoordination.  In the 
Board's opinion, even when functional impairment due to pain 
is considered, given the absence of any weakness, 
fatigability or incoordination, the evidence on file since 
September 26, 2003, shows that the limitation in the 
veteran's range of spine motion does not even remotely 
approximate the criteria for an increased evaluation.

Although he reports pain radiating to his left lower 
extremity, deep tendon reflexes were present on examination, 
sensation and strength were intact, and he denied any 
symptoms suggestive of radiculopathy.  The October 2004 
neurological examiner specifically concluded that the veteran 
did not have a radicular component to his lower back 
disorder.  That examination also noted normal deep tendon 
reflexes, strength, and sensation.  In the absence of any 
clinical evidence of neurological impairment and the October 
2004 neurological examiner's conclusion that there is no 
radicular component, the evidence is against the assignment 
of an evaluation in excess of 20 percent under the revised 
diagnostic code for IVDS.  

Accordingly, in the absence of an objective basis in the 
record for assignment of a higher evaluation for a lumbar 
degenerative joint and disc disease under any applicable 
provision in the current schedular criteria, entitlement to a 
rating in excess of 20 percent for lumbar degenerative joint 
and disc disease for the period since September 26, 2003, is 
denied.  38 C.F.R. § 4.3.

B.  Cervical degenerative joint and disc disease

Former rating criteria

The evidence of record for the period prior to September 26, 
2003 showed that the veteran consistently demonstrated 
substantially full range of cervical motion when examined, 
with forward flexion to at least 40 degrees, extension to at 
least 25 degrees, right and left lateral flexion to at least 
50 degrees, and right and left rotation to at least 60 
degrees.  No objective evidence of pain was demonstrated at 
any point, and the veteran consistently demonstrated 
unimpaired muscle strength, without evidence of spasm.  
Diagnostic studies revealed at most moderate changes in the 
spine.

The evidence of record for the period prior to September 26, 
2003, does not show more than a slight limitation of cervical 
spine motion, or any functional loss associated with factors 
such as pain, weakness, or fatigability.  Nor does the 
evidence show any muscle spasm or evidence suggesting the 
presence of neurologic impairment.  An evaluation in excess 
of 10 percent under Diagnostic Code 5290 or any other 
diagnostic code (including Diagnostic Code 5293/5243) 
therefore is not warranted.

In short, for the period prior to September 26, 2003, the 
evidence did not demonstrate a moderate limitation of 
cervical spine motion or any neurological impairment.  
Consequently, there is no basis in the record for assignment 
of an evaluation in excess of 10 percent for a cervical spine 
disorder under any applicable provision in the former 
schedular criteria for the period prior to September 26, 
2003.  The preponderance of the evidence therefore is against 
the claim with respect to that period.

Current rating criteria

To warrant a rating in excess of 10 percent under the 
current criteria for rating diseases and injuries of the 
spine, the evidence must show that the cervical spine 
disorder is productive of a limitation of forward flexion of 
the spine to 30 degrees or less.  At his March 2004 
examinations the veteran was able to forward flex his 
cervical spine to only 30 degrees before the onset of pain.  
The Board finds he consequently is entitled to assignment of 
a 20 percent evaluation for his cervical spine disorder 
effective from September 26, 2003.

As to entitlement to an even higher rating, the evidence 
shows that even with consideration of pain and the 
description of functional impairment in the spine as 
moderate, he does not demonstrate any limitation of forward 
flexion remotely equivalent to 15 degrees or less.  To the 
contrary, any pain begins only at 30 degrees flexion.  
Moreover, his cervical spine clearly is not ankylosed.  In 
the Board's opinion, even when functional impairment due to 
pain is considered, given the absence of any weakness, 
fatigability or incoordination, the evidence on file since 
September 26, 2003, shows that the limitation in the 
veteran's range of cervical spine motion does not even 
remotely approximate the criteria for an evaluation higher 
than 20 percent.

The March 2004 orthopedic examiner noted that March 2002 X-
ray studies showed disc disease in the cervical spine.  
Notably, however, the veteran's deep tendon reflexes were 
present on examination, and sensation and strength were 
intact.  The October 2004 neurological examiner specifically 
concluded that the veteran did not have a radicular component 
to his cervical disorder, and also noted normal deep tendon 
reflexes, strength, and sensation.  In the absence of any 
clinical evidence of a neurological impairment and the 
October 2004 neurological examiner's conclusion that there is 
no radicular component present, the Board finds that the 
evidence does not support assignment of an evaluation in 
excess of 20 percent under the revised diagnostic code for 
IVDS.  

Accordingly, the veteran is entitled to assignment of a 20 
percent rating, but not more, for his cervical spine 
degenerative joint and disc disease for the period since 
September 26, 2003.  38 C.F.R. § 4.3. 




II.  Carpal tunnel syndrome of the left wrist

The RO evaluated the carpal tunnel syndrome of the veteran's 
left wrist as nocompensably disabling under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8515.  Under that code, to warrant 
a 10 percent evaluation, there must be at least mild 
incomplete paralysis of the non-dominant extremity.  
38 C.F.R. § 4.124a, Diagnostic Code 8515.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances. 38 C.F.R. § 4.120 (2005).

When examined in March 2002, the veteran did not demonstrate 
any sensorimotor deficit or neurological impairment 
suggestive of a left carpal tunnel syndrome.  His grip 
strength was adequate notwithstanding his testimony as to 
problems typing and holding tools.  The examiner ordered an 
EMG in order to rule out carpal tunnel syndrome.  The study 
confirmed the absence of any denervation, myopathy, or other 
neurological pathology affecting the wrist.  VA treatment 
records show that neurological examination was negative for 
any identified abnormalities.  VA examinations in October 
2004 noted the absence of any identified reflex, strength, or 
sensation abnormalities.  At his March 2005 VA examination he 
reported pain in the wrist referred from the left elbow.

In short, the competent evidence on file demonstrates that 
the veteran currently does not have carpal tunnel syndrome 
affecting his left wrist, or at least no identifiable 
impairment associated with carpal tunnel syndrome.  The Board 
consequently concludes that his carpal tunnel syndrome 
disorder is not accurately describable as productive of even 
mild incomplete paralysis of the median nerve.  As the 
preponderance of the evidence therefore is against the claim, 
the claim is denied.  38 C.F.R. § 4.3.



III.  Extraschedular consideration

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2005).  The veteran contends that his low back and cervical 
spine disorders in particular prevent him from maintaining 
employment.  He also suggests that he has trouble holding 
tools in his left hand.  Notably, however, the veteran has 
not adduced any evidence showing interference of his service-
connected disorders with his ability to obtain or maintain 
employment, and in fact has recently asserted that it is his 
left elbow which prevents employment.  In any event, the 
Board points out that diagnostic studies have demonstrated 
the absence of left median nerve pathology to account for his 
subjective grip weakness, and the veteran himself described 
only about nine days of incapacitation from his lower back 
disorder.  There is otherwise no evidence suggesting marked 
interference of the disorders at issue with employment.
 
In addition, there is no evidence that the veteran's service-
connected disabilities have necessitated frequent periods of 
hospitalization or that the manifestations of the 
disabilities are unusual or exceptional.  Therefore, the 
criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 
9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

Entitlement to an increased disability rating for lumbar 
degenerative joint and disc disease is denied.

Entitlement to a rating in excess of 10 percent for cervical 
degenerative joint and disc disease for the period prior to 
September 26, 2003, is denied.

Entitlement to a 20 percent rating for cervical degenerative 
joint and disc disease for the period from September 26, 
2003, is granted, subject to the criteria applicable to the 
payment of monetary benefits. 

Entitlement to an increased rating for carpal tunnel syndrome 
of the left wrist is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


